DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claims 1-17, 20-26 and 36-39 are allowed.
The following is an examiner’s statement of reasons for allowance: the combination of responding to a genset start signal by activating the energy storage device to supply power to one of the generator and the turbocharger, thereby increasing speed of the engine to reach synchronous speed, and then supplying power from the generator to the utility grid, is not anticipated or made obvious by the prior art.  The closest art, Oguguo (US PG Pub 2018/0262139), discloses increasing engine speed to increase generator power which is then used to power the utility grid.  However Oguguo does not disclose responding to a genset start signal by activating the energy storage device to supply power to one of the generator and the turbocharger, in fact Oguguo only positively recites an energy storage device once (paragraph [0085], battery), but does not disclose using the energy storage device to supply power to the generator or turbocharger, with the generator or turbocharger thereby increasing speed of the engine (Oguguo discloses engine speed being increased by combustion.  Thus the examiner believes the claims to be in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIZO BINDA VILAKAZI whose telephone number is (571)270-3926. The examiner can normally be reached 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phutthiwat Wongwian can be reached on 571-270-5426. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SIZO B VILAKAZI/Primary Examiner, Art Unit 3747